COURT OF APPEALS
                            SECOND DISTRICT OF TEXAS
                                 FORT WORTH

                                  NO. 2-08-252-CV

GREG LYNN CAREY                                                     APPELLANT

                                             V.

TONY DAUPHINOT                                                       APPELLEE

                                          ----------

           FROM THE 325 TH DISTRICT COURT OF TARRANT COUNTY

                                          ----------

               MEMORANDUM OPINION 1 AND JUDGMENT

                                          ----------

      W e have considered “Respondent Greg Carey’s Notice Of Dismissal Of

Appeal.” It is the court’s opinion that the motion should be granted; therefore,

we dismiss the appeal. See T EX. R. A PP. P. 42.1(a)(1), 43.2(f).

      Costs of the appeal shall be paid by appellant, for which let execution

issue. See T EX. R. A PP. P. 43.4.




                                                       PER CURIAM

PANEL D: WALKER, J.; CAYCE, C.J.; and MCCOY, J.




      1
          … See T EX. R. A PP. P. 47.4.
DELIVERED: July 10, 2008